DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHANTRIAUX (WO2011073596A2, hereinafter CHANTRIAUX, already of record) in view of SONG et al. (CN102729991A, hereinafter SONG, already of record) and Kim (US 20150151736, hereinafter Kim), and further in view of Ishishita (US 20150151736, hereinafter Ishishita). The numbers of paragraph refer to the machine translations attached.
Regarding claims 1, 13 and 18 (currently amended), CHANTRIAUX teaches a system, a vehicle and a method to allocate power distribution in drivetrains of hybrid vehicles, comprising: 
a hybrid drivetrain disposed in a vehicle, the hybrid drivetrain comprising (See at least CHANTRIAUX: Para. 0003):
a differential unit to control propulsion of the vehicle; 
an internal combustion engine to convert fuel to mechanical power to provide to the differential unit; 
an electric motor to convert electrical energy drawn from a battery pack to mechanical power to provide to the differential unit; and 
 (See at least CHANTRIAUX: Para. 0004; Fig. 1, Para. 0040-0041; Para. 0037-0043); and
an engine instrumentation unit disposed in the vehicle to acquire a plurality of engine measurements on the hybrid drivetrain of the vehicle, the plurality of engine measurements including a fuel use measurement of the internal combustion engine, …a battery use measurement of the electric motor, a charge level of the battery pack, …(See at least CHANTRIAUX: Para. 0054); and
a vehicle control unit including one or more processors disposed in the vehicle, the vehicle control unit to (See at least CHANTRIAUX: Para. 0052-0053): 
…
set the power splitter to control transfer of the mechanical power from the internal combustion engine and the mechanical power from the electric motor to the differential unit in accordance with the first power allocation and the second power allocation (See at least CHANTRIAUX: Para. 0044; Para. 0055).
Yet, CHANTRIAUX does not explicitly teach:
maintain a plurality of power distribution profiles, each of the power distribution profiles defining a first power allocation to the internal combustion engine and a second power allocation to the electric motor specified for a plurality of engine measurements identified as associated with one of a plurality of environmental conditions; 
compare the plurality of engine measurements acquired from the engine instrumentation unit with the plurality of engine measurements specified by at least one of the plurality of power distribution profiles; 

identify, from the power distribution profile selected from the plurality of power distribution profiles, the first power allocation to internal combustion engine and the second power allocation to the electric motor for one of the plurality of environmental conditions; and… 
However, in the same field of endeavor, SONG teaches:
maintain a plurality of power distribution profiles, each of the power distribution profiles defining a first power allocation to the internal combustion engine and a second power allocation to the electric motor specified for a plurality of engine measurements identified as associated with one of a plurality of environmental conditions (See at least SONG: Para. 0009-0010; Para. 0036); 
compare the plurality of engine measurements acquired from the engine instrumentation unit with the plurality of engine measurements specified by at least one of the plurality of power distribution profiles (See at least SONG: Para. 0010); 
select a power distribution profile from the plurality of power distribution profiles based on the comparison between the plurality of engine measurements acquired from the engine instrumentation unit with the plurality of engine measurements specified by the power distribution profile (See at least SONG: Para. 0010); 
identify, from the power distribution profile selected from the plurality of power distribution profiles, the first power allocation to internal combustion engine and the second power allocation to the electric motor for one of the plurality of environmental conditions (See at least SONG: Para. 0010; Para. 0036); and… 
(see at least SONG: Para. 0007).
Yet, CHANTRIAUX in combination with SONG does not explicitly teach:
…an engine temperature of the internal combustion engine,…
…and a temperature of the battery pack…
However, in the same field of endeavor, Kim teaches:
…an engine temperature of the internal combustion engine (See at least Kim: Para. 0037), …
It would have been obvious to one of ordinary skill in the art to include in a system, a vehicle and a method of CHANTRIAUX in combination with SONG with engine temperature as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide engine temperature information.
Yet, CHANTRIAUX in combination with SONG and Kim does not explicitly teach:
…and a temperature of the battery pack…
However, in the same field of endeavor, Ishishita teaches:
…and a temperature of the battery pack (See at least Ishishita: Para. 0052, 0076) …
It would have been obvious to one of ordinary skill in the art to include in a system, a vehicle and a method of CHANTRIAUX in combination with SONG and Kim with battery temperature as taught by Ishishita since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary 

Regarding claims 5 and 15 (currently amended), CHANTRIAUX in combination with SONG, Kim and Ishishita teaches the system and vehicle of claims 1 and 13. 
Yet, CHANTRIAUX does not explicitly teach:
wherein the vehicle control unit is to:
store, on memory coupled with the one or more processors, the plurality of power distribution profiles, each of the plurality of power distribution profiles defining a power distribution ratio between the first power allocation to the internal combustion engine and the second power allocation to the electric motor.
However, in the same field of endeavor, SONG teaches:
store, on memory coupled with the one or more processors, the plurality of power distribution profiles, each of the plurality of power distribution profiles defining a power distribution ratio between the first power allocation to the internal combustion engine and the second power allocation to the electric motor (See at least SONG: Para. 0010; Para. 0036).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and vehicle of CHANTRIAUX, to incorporate storing power distribution, as taught by SONG, for the benefit of improving efficiency (see at least SONG: Para. 0007).

Regarding claims 6, 16 and 20 (currently amended), CHANTRIAUX in combination with SONG, Kim and Ishishita teaches the system, vehicle and method of claims 1, 13 and 18. CHANTRIAUX further teaches: 
wherein the vehicle control unit is to:
…set the power splitter to control transfer of the mechanical power from the internal combustion engine to the differential unit in accordance with the first power value and the mechanical power from the electric motor to the differential unit in accordance with the second power value (See at least CHANTRIAUX: Para. 0044; Para. 0055).
Yet, CHANTRIAUX does not explicitly teach:
determine, based on the first power allocation and the second power allocation identified from the power distribution profile, a first power value to draw from the internal combustion engine and a second power value to draw from the electric motor; and …
However, in the same field of endeavor, SONG teaches:
determine, based on the first power allocation and the second power allocation identified from the power distribution profile, a first power value to draw from the internal combustion engine and a second power value to draw from the electric motor (See at least SONG: Para. 0011); and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and vehicle of CHANTRIAUX, to incorporate storing power allocation, as taught by SONG, for the benefit of improving efficiency (see at least SONG: Para. 0007).

Regarding claims 7 and 17 (currently amended), CHANTRIAUX in combination with SONG, Kim and Ishishita teaches the system, vehicle of claims 1 and 13. CHANTRIAUX further teaches: 
wherein the vehicle control unit is to:
detect a power command applied with via a vehicle control to control the propulsion of the vehicle, the power command indicating at least one of a velocity of the vehicle or an acceleration of the or a brake pedal (See at least CHANTRIAUX: Para. 0054); and
adjust, based on the power command detected via the vehicle control, the transfer by the power splitter of the mechanical power from the internal combustion engine and the mechanical power from the electric motor to the differential unit in accordance with the first power allocation and the second power allocation (See at least CHANTRIAUX: Para. 0044; Para. 0055).

Regarding claim 8 (currently amended), CHANTRIAUX in combination with SONG, Kim and Ishishita teaches the system of claim 1. CHANTRIAUX further teaches: 
wherein the vehicle control unit is to:
identify an environmental condition of the plurality of environmental conditions from the power distribution profile, the plurality of environmental conditions including at least one of a highway environment, a metropolitan environment, a suburb environment, or a mountain environment (See at least CHANTRIAUX: Para. 0071).

Regarding claim 9 (currently amended), CHANTRIAUX in combination with SONG, Kim and Ishishita teaches the system of claim 1. CHANTRIAUX further teaches: 
wherein the vehicle control unit is to:
identify, from the engine instrumentation unit, the plurality of engine measurements over a time window at an interval corresponding to the time window, the time window defining an amount of time prior to a current time, the interval defining a time at which the engine instrumentation unit is to acquire the plurality of engine measurements (See at least CHANTRIAUX: Para. 0054).

claim 11 (currently amended), CHANTRIAUX in combination with SONG, Kim and Ishishita teaches the system of claim 1. CHANTRIAUX further teaches: 
wherein:
the differential unit of the hybrid drivetrain is to control the propulsion of the vehicle in accordance with a power command applied via a vehicle control, the vehicle control including at least one of an accelerator pedal or a brake pedal (See at least CHANTRIAUX: Fig. 1; Para. 0054); and
the engine instrumentation unit to acquire the plurality of engine measurements including the power command applied via the vehicle control (See at least CHANTRIAUX: Fig. 1; Para. 0054).

Regarding claim 12, CHANTRIAUX in combination with SONG teaches the system of claim 1. CHANTRIAUX further teaches: 
an electronic control unit having one or more processors disposed in the vehicle, the electronic control unit lacking configuration to control the hybrid drivetrain based on one or more measurements (See at least CHANTRIAUX: Para. 0052-0053).

Claims 2-4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHANTRIAUX in view of SONG, Kim and Ishishita as applied to claims 1, 13 and 18 above, and further in view of GOU et al. (CN107813814A, hereinafter GOU, already of record).
Regarding claims 2, 14 and 19 (currently amended), CHANTRIAUX in combination with SONG, Kim and Ishishita teaches the system, vehicle and method of claims 1, 13 and 18. 
Yet, CHANTRIAUX does not explicitly teach:
wherein the vehicle control unit is to:
receive, from at least one server remote from the vehicle via a communication session, the plurality of power distribution profiles, each of the power distribution profiles generated by the at least 
However, in the same field of endeavor, SONG teaches:
…the plurality of power distribution profiles, each of the power distribution profiles generated by the at least one server by determining the first power allocation and the second power allocation to satisfy an optimal power condition in accordance with at least one of a dynamic programming optimization, a convex optimization, or a machine learning model (See at least SONG: Para. 0036).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system, vehicle and method of CHANTRIAUX, to incorporate storing power distribution, as taught by SONG, for the benefit of improving efficiency (see at least SONG: Para. 0007).
Yet, CHANTRIAUX in combination with SONG, Kim and Ishishita does not explicitly teach:
receive, from at least one server remote from the vehicle via a communication session…
However, in the same field of endeavor, Gou teaches:
receive, from at least one server remote from the vehicle via a communication session (See at least Gou: Para. 0020)…
It would have been obvious to one of ordinary skill in the art to include in the system, vehicle and method of CHANTRIAUX in combination with SONG, Kim and Ishishita with remote server as taught by Gou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will have remote access to the vehicle.

Regarding claim 3 (currently amended), CHANTRIAUX in combination with SONG, Kim and Ishishita teaches the system of claim 1. 
Yet, CHANTRIAUX in combination with SONG does not explicitly teach:
wherein the vehicle control unit is to:
receive, from at least one server remote from the vehicle via a communication session, the plurality of power distribution profiles, each of the power distribution profiles generated by the at least one server by performing a simulation to determine the first power allocation and the second power allocation.
However, in the same field of endeavor, Gou teaches:
receive, from at least one server remote from the vehicle via a communication session, the plurality of power distribution profiles, each of the power distribution profiles generated by the at least one server by performing a simulation to determine the first power allocation and the second power allocation (See at least Gou: Para. 0020; Para. 0115).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of CHANTRIAUX in combination with SONG, to incorporate storing remote server with simulation, as taught by Gou, for the benefit of optimizing energy control (see at least Gou: Para. 0012).

Regarding claim 4 (currently amended), CHANTRIAUX in combination with SONG, Kim and Ishishita teaches the system of claim 1. 
Although CHANTRIAUX in combination with SONG, Kim and Ishishita teaches the plurality of power distribution profiles, each of the power distribution profiles generated by the at least one server by classifying the plurality of engine measurements specified for the power distribution profile as at 
wherein the vehicle control unit is to:
receive, from at least one server remote from the vehicle via a communication session...
However, in the same field of endeavor, Gou teaches:
receive, from at least one server remote from the vehicle via a communication session (See at least Gou: Para. 0020)…
It would have been obvious to one of ordinary skill in the art to include in the system of CHANTRIAUX in combination with SONG, Kim and Ishishita with remote server as taught by Gou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will have remote access to the vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663